*356Order of disposition, Family Court, New York County (Jody Adams, J.), entered April 1, 2005, which, upon a fact-finding determination of permanent neglect, terminated respondents’ parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence that, inter alia, respondent mother failed to address her drug addiction despite petitioner agency’s diligent efforts referring her to drug treatment program (Social Services Law § 384-b [7] [f]; see Matter of Michael M., 172 AD2d 152 [1991]), and that respondent father failed to plan for the child’s future independently of the mother despite being encouraged to do so by the agency (see Matter of Monica Betzy D., 291 AD2d 289 [2002]). The finding that termination of parental rights is in the child’s best interests is supported by a preponderance of the evidence showing, inter alia, that the child has been in foster care since birth and is thriving in a nurturing foster home. Concur—Tom, J.E, Mazzarelli, Marlow, Nardelli and Sweeny, JJ.